Citation Nr: 0906386	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a condition 
manifested by dizziness and uneven steps.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to January 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California in which service connection for 
bilateral hearing loss, tinnitus, and dizziness and uneven 
walking is denied.


FINDINGS OF FACT

1.  In July 2007, the Veteran appealed the three issues 
listed on the title page.  In a September 2008 rating 
decision, the RO granted the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus, 
evaluating the disabilities each as zero and 10 percent 
disabling, respectively, effective in May 2005.  As the 
Veteran has not subsequently appealed the effective date or 
ratings assigned, those issues are no longer on appeal.

2.  The medical evidence does not establish that the Veteran 
has been diagnosed with a condition manifested by dizziness 
and uneven steps.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim for service connection for 
bilateral hearing loss. 38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.101 (2008).

2.  There is no longer an issue of fact or law before the 
Board pertaining to the claim for service connection for 
tinnitus. 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.101 (2008).

3.  The criteria for service connection for a condition 
manifested by dizziness and uneven steps are not met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a). The Board may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed. 38 U.S.C.A. § 7105.

The RO granted service connection for bilateral hearing loss 
and tinnitus in a September 2008 rating decision, and the 
Veteran has not appealed either the assigned ratings or the 
effective dates of the award.

As a result, the grant of service connection for bilateral 
hearing loss and tinnitus has fully resolved these issues and 
renders the appeal moot because the relief sought on appeal, 
the grant of service connection, has been accomplished 
without the need for action by the Board. 38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.

II.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pre-adjudicatory notice was provided to the Veteran by letter 
dated in June 2005.  However, this notice did not contain 
information concerning how disability evaluations and 
effective dates would be established.  Notwithstanding, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

VA has obtained service medical records, requested evidence 
of the Veteran's service in the Republic of Vietnam, assisted 
the appellant in obtaining evidence, and afforded the 
appellant the opportunity to testify before the Board, which 
he declined.  

A VA examination was not provided in this case.  However, the 
Veteran has presented evidence neither of a current 
disability manifested by dizziness and uneven steps, nor of 
an etiological link between any such condition and active 
service. Therefore, remand for examination is not indicated.  
See 38 C.F.R. § 3.159(c); Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  All other known and available records 
relevant to the issues on appeal have been obtained and 
associated with the claims file and the Veteran has not 
contended otherwise.  

III.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran claims that he has a condition manifested by 
dizziness and uneven steps.

Prior to the Veteran's induction into active service, he was 
evaluated for reported minor strokes and other concerns.  His 
report of medical history at entrance to active service 
reveal complaints of high blood pressure, dizziness and 
fainting spells, shortness of breath and pain in his chest.  
Extended examination was conducted, and the examiner 
concluded that he exhibited no disqualifying conditions.  The 
Veteran's report of medical examination at entrance into 
active service shows no neurological defects, diagnoses, 
abnormalities or other findings.  Blood pressure was measured 
at 130 over 76.  Service treatment records show no complaints 
of or treatment for episodes of dizziness or uneven gait.  
His report of examination at discharge reveals no 
neurological defects, diagnoses, abnormalities or other 
findings.  Blood pressure was measured at a110 over 90, but 
was retaken and measured 120 over 80.

Thereafter, there is no medical evidence of record at all 
documenting complaints of or treatment for any condition 
manifested by dizziness or uneven steps. As the record 
contains no medical evidence documenting symptoms, treatment, 
complaints or diagnoses of any a condition manifested by 
dizziness or uneven steps, the preponderance of the evidence 
is against service connection for the claimed condition. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("in the 
absence of proof of a present disability, there can be no 
valid claim.")

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The Veteran is not 
competent to offer an opinion as to medical diagnosis or 
causation; consequently his statements to the extent that he 
currently manifests a condition manifested by dizziness and 
uneven steps that is the result of his active service cannot 
constitute medical evidence. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The preponderance of the evidence is against the claim for 
service connection for a condition manifested by dizziness 
and uneven steps. The benefit-of-the-doubt standard of proof 
does not apply; and service connection for a condition 
manifested by dizziness and uneven steps is not warranted.


ORDER

The appeal of the claim of service connection for bilateral 
hearing loss is dismissed.

The appeal of the claim of service connection for tinnitus is 
dismissed.

Service connection for a condition manifested by dizziness 
and uneven steps is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


